DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 09/07/2022.
	Claims 1, 2, 5, 8, 9, 15, 16, 19, and 21-24 have been amended, claim 25 has been cancelled, claim 26 has been added, and claims 10-14 were previously cancelled.
	Claims 1-9, 15-24, and 26 remain pending.


Claim Objections
2.	Applicant’s amendments to claims 9 and 22-24 in response to the previously raised claim objections have been considered and obviate previous objection, as such the rejections are hereby withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although Applicant’s amendment to claim 8 to specify that the context includes the collaboration workspace type, the business object type, and the business object value has been considered and obviates part of the previously raised rejection, claims 8 and 9 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

3.	Claim 8 still recites “based on the business object type… in the request” in the fourth limitation of the claim. There is improper antecedent basis for this limitation as the previous limitation of the claim recites “a business object specified in the request”, not a business object type specified in the request. Applicant is urged to include “type” in this third limitation of claim 8 to recite, “determining a business object type specified in the request” in order to overcome the rejection. This is consistent with the amendment to claim 9, which depends from claim 8 and which has been amended to recite “the business object type specified in the request”.
	Further, Applicant has amended this fourth limitation of claim 8 to recite “the business object value specified in the request”. Although the claims previously disclose a business object value included in the context, the claims lack antecedent basis for a business object value specified in the request. Applicant is urged to amend this limitation to “a business object value specified in the request”, as it was previously recited.
Claim 9 is rejected in view of its dependency from claim 8.


Response to Arguments

4.	Applicant’s arguments with respect to the previously relied upon Jackson reference not suggesting a conversational chat bot within a multi-user collaboration workspace, as now clarified in independent claims 1, 15, and 21, have been considered but are moot because the new ground of rejection no longer relies on the Jackson reference. 
	Specifically, it is first noted that the Kantor reference teaches a conversational chat bot that interacts with a participant. It is the newly applied Kumar reference, directed to an AI-assisted conference system with multiple participants collaboratively interacting with a conference application chatbot, which is relied upon for teaching a multi-user collaboration workspace and a conversational chat bot that interacts with one or more of at least two other participants within the multi-user collaboration workspace. The Kumar reference expressly teaches a master chatbot which exchanges and communicates instructions and ideas to participants of a multi-participant conference, unambiguously within the scope of the argued claim language.
	The rejection is therefore maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 15-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al. (US 2019/0303218) in view of Kumar et al. (US 2019/0028591).

Regarding claim 1, Kantor teaches a method comprising: 
adding a bot (bot 200 of FIG. 2), as a participant, to a virtual workspace that is a collaboration workspace and the bot is a conversational chat bot (a token is provided by RM 260 to only one module at a time, and only the module with the token converses with the user, [0053]) that interacts with one or more participants within the collaboration workspace (receiving input from a user, for example, in some embodiments, RM 260 receives text or an utterance from user 210, [0043]); 
obtaining, at a bot application server, context of the virtual workspace (RM 260 requests as much input from user 210 as required. For example, if based on input from user 210 RM 260 cannot select a module with sufficient confidence level as described then RM 260 requests user 210 to provide more information, [0043]); 
setting, by the bot application server, a skill set for the bot from among a plurality of skill sets (each of SM 220, CM 230, MM 240 and RM 260 includes (e.g., in the form of, possibly shared, controller 105, memory 120 and executable 125) a function or application (denoted herein conf(u)) that, given input “u”, provides a confidence score or level (e.g., a number or value in the range of 1-100). A score calculated, used or provided by modules can be any suitable value, rank or degree that reflects or indicates how relevant a module is to “u” and/or how relevant input “us” is to the module, [0044]), wherein the skill set varies based on the context of the virtual workspace (by comparing or matching words or phrases received from user 210 to a set of (module specific) words and phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitable score, [0044]); and 
configuring, by the bot application server, the bot to perform at least one task in the virtual workspace based on the skill set (For example, having selected and activated MM 240 as described, RM 260 sets up a communication channel between MM 240 and user 210 such that input from user 210 is provided or routed to MM 240 and output from MM 240 is provided or routed to users 210, [0052]).  
However, Kantor does not explicitly disclose that the virtual workspace is a multi-user collaboration workspace in which at least two other participants interact and that the bot interacts with one or more of the at least two participants within the multi-user collaboration workspace.
Kumar teaches a virtual workspace that is a multi-user collaboration workspace in which at least two other participants interact (The participants can interact with the other participants through the AI-assisted user interface, [0073]) and a bot is a conversational chat bot (Conference application: also referred as a master chatbot, [0043]) that interacts with one or more of the at least two other participants within the multi-user collaboration workspace (The conference application can monitor a virtual conference, or a virtual meeting and provide instructions to users. Further, the conference application can communication with various calling applications based on a conference request received from the calling applications, [0043]; The master chatbot automatically determines whether there is any interaction among the plurality of participants in the virtual conference, [0101]; the conference application display the topic of content to the participants through the AI-assisted user interface, [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chat bot in a conference with a plurality of participants in the system/method of Kantor as suggested by Kumar in order to expand the applications for providing dynamic bot services to users. One would be motivated to combine these teachings given the increasing demand for multiple participants to collaboratively interact, and would recognize that implementing adaptable chatbots to facilitate such conference sessions and provide the most relevant functionalities and interactions to the participants.

Regarding claim 2, Kantor teaches the method of claim 1, further comprising: 
detecting, by the bot application server, that the bot is connected to the collaboration workspace (communication between a selected module and a user may be established, [0052]),  
wherein the bot performs the at least one task in response to a request from another participant in the collaboration workspace (a selected an activated module converses with a user and continuously, periodically, iteratively or repeatedly checks whether or not it is done conversing with (or serving) the user, [0054]).
However, Kantor does not explicitly disclose the collaboration workspace is a multi-user collaboration workspace with at least two other participants.
Kumar teaches the bot connected to the multi-user collaboration workspace (The conference application device 200 can include a communicator (not shown) that can be configured to receive and transmit conference requests and/or communication responses to the calling device 102a and the calling device 102b, [0055]),
wherein the bot performs at least one task in response to a request from another participant of the at least two other participants in the multi-user collaboration workspace (the conference application can communicate with various calling applications based on a conference request received from the calling applications, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chat bot in a conference with a plurality of participants in the system/method of Kantor as suggested by Kumar in order to expand the applications for providing dynamic bot services to users. One would be motivated to combine these teachings given the increasing demand for multiple participants to collaboratively interact, and would recognize that implementing adaptable chatbots to facilitate such conference sessions and provide the most relevant functionalities and interactions to the participants.

Regarding claim 3, Kantor teaches the method of claim 1, wherein setting the skill set for the bot comprises: 
selecting an operational mode for the bot from among at least two modes with different skill sets (a product search and selection module (SM) 220, a checkout module (CM) 230, customer membership module (MM) 240, and a root module (RM) 260, [0033]) based on the context indicating a collaboration workspace type (comparing or matching words or phrases received from user 210 to a set of (module specific) words or phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitability score, number or value that indicates how relevant or suitable the module is with respect to the input, [0044]).

Regarding claim 4, Kantor teaches the method of claim 1, wherein setting the skill set for the bot comprises: 
dynamically changing the skill set of the bot based on an event occurring in the virtual workspace (if at any time or phase, a module determines it cannot serve a request, parse input from a user or perform an action based on user input, the module may return control of a session to RM 260 that may select or reselect a module for interacting with a user, [0044]; RM 260 may monitor input from user 210 and dynamically, while or during the session is in progress, select or switch modules that converse with user 210, e.g., RM 260 may interrupt a conversation between SM 230 and user 210 and select CM 240 to interact with user 210, [0050]).
However, Kantor does not explicitly disclose wherein the event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace.  
Kumar teaches wherein an event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace (The authorization engine 212 determines whether the calling device 102 and the received conference request are authorized (i.e., logged-in successfully through the login interface, login credentials, etc.,) to participate in the AI-assisted conference. Further, the conference application management engine 211 governs the plurality of calling applications during the AI-assisted conference session based a plurality of policies. For e.g., the policies could be role based/pre-determined user privileges or the user privileges that are determined in real time, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to govern a conference session based on participants joining the session in the system/method of Kantor as suggested by Kumar in order to facilitate the most appropriate communications and services based on information associated with each particular participant. One would be motivated to combine these teachings to determine specific conference policies in real time based on the current users participating in the conference.  

Regarding claim 15, Kantor teaches an apparatus comprising: 
a communication interface configured to enable network communications; 
a memory configured to store executable instructions; and 
a processor coupled to the communication interface and the memory and configured to perform operations including: 
adding a bot (bot 200 of FIG. 2), as a participant, to a virtual workspace that is a collaboration workspace and the bot is a conversational chat bot (a token is provided by RM 260 to only one module at a time, and only the module with the token converses with the user, [0053]) that interacts with one or more participants within the collaboration workspace (receiving input from a user, for example, in some embodiments, RM 260 receives text or an utterance from user 210, [0043]); 
obtaining context of the virtual workspace (RM 260 requests as much input from user 210 as required. For example, if based on input from user 210 RM 260 cannot select a module with sufficient confidence level as described then RM 260 requests user 210 to provide more information, [0043]); 
setting a skill set for the bot from among a plurality of skill sets (each of SM 220, CM 230, MM 240 and RM 260 includes (e.g., in the form of, possibly shared, controller 105, memory 120 and executable 125) a function or application (denoted herein conf(u)) that, given input “u”, provides a confidence score or level (e.g., a number or value in the range of 1-100). A score calculated, used or provided by modules can be any suitable value, rank or degree that reflects or indicates how relevant a module is to “u” and/or how relevant input “us” is to the module, [0044]), wherein the skill set varies based on the context of the virtual workspace (by comparing or matching words or phrases received from user 210 to a set of (module specific) words and phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitable score, [0044]); and 
configuring the bot to perform at least one task in the virtual workspace based on the skill set (For example, having selected and activated MM 240 as described, RM 260 sets up a communication channel between MM 240 and user 210 such that input from user 210 is provided or routed to MM 240 and output from MM 240 is provided or routed to users 210, [0052]).  
However, Kantor does not explicitly disclose that the virtual workspace is a multi-user collaboration workspace in which at least two other participants interact and that the bot interacts with one or more of the at least two participants within the multi-user collaboration workspace.
Kumar teaches a virtual workspace that is a multi-user collaboration workspace in which at least two other participants interact (The participants can interact with the other participants through the AI-assisted user interface, [0073]) and a bot is a conversational chat bot (Conference application: also referred as a master chatbot, [0043]) that interacts with one or more of the at least two other participants within the multi-user collaboration workspace (The conference application can monitor a virtual conference, or a virtual meeting and provide instructions to users. Further, the conference application can communication with various calling applications based on a conference request received from the calling applications, [0043]; The master chatbot automatically determines whether there is any interaction among the plurality of participants in the virtual conference, [0101]; the conference application display the topic of content to the participants through the AI-assisted user interface, [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chat bot in a conference with a plurality of participants in the system/method of Kantor as suggested by Kumar in order to expand the applications for providing dynamic bot services to users. One would be motivated to combine these teachings given the increasing demand for multiple participants to collaboratively interact, and would recognize that implementing adaptable chatbots to facilitate such conference sessions and provide the most relevant functionalities and interactions to the participants.

Regarding claim 16, Kantor teaches the apparatus of claim 15, wherein the processor is further configured to: 
detect that the bot is connected to the collaboration workspace (communication between a selected module and a user may be established, [0052]), 
wherein the bot performs the at least one task in response to a request from another participant in the collaboration workspace (a selected an activated module converses with a user and continuously, periodically, iteratively or repeatedly checks whether or not it is done conversing with (or serving) the user, [0054]).  
However, Kantor does not explicitly disclose the collaboration workspace is a multi-user collaboration workspace with at least two other participants.
Kumar teaches the bot connected to the multi-user collaboration workspace (The conference application device 200 can include a communicator (not shown) that can be configured to receive and transmit conference requests and/or communication responses to the calling device 102a and the calling device 102b, [0055]),
wherein the bot performs at least one task in response to a request from another participant of the at least two other participants in the multi-user collaboration workspace (the conference application can communicate with various calling applications based on a conference request received from the calling applications, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chat bot in a conference with a plurality of participants in the system/method of Kantor as suggested by Kumar in order to expand the applications for providing dynamic bot services to users. One would be motivated to combine these teachings given the increasing demand for multiple participants to collaboratively interact, and would recognize that implementing adaptable chatbots to facilitate such conference sessions and provide the most relevant functionalities and interactions to the participants.

Regarding claim 17, Kantor teaches the apparatus of claim 15, wherein the processor is configured to set the skill set for the bot by: 
selecting an operational mode for the bot from among at least two modes with different skill sets (a product search and selection module (SM) 220, a checkout module (CM) 230, customer membership module (MM) 240, and a root module (RM) 260, [0033]) based on the context indicating a collaboration workspace type (comparing or matching words or phrases received from user 210 to a set of (module specific) words or phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitability score, number or value that indicates how relevant or suitable the module is with respect to the input, [0044]).

Regarding claim 18, Kantor teaches the apparatus of claim 15, wherein the processor is configured to set the skill set for the bot by: 
dynamically changing the skill set of the bot based on an event occurring in the virtual workspace (if at any time or phase, a module determines it cannot serve a request, parse input from a user or perform an action based on user input, the module may return control of a session to RM 260 that may select or reselect a module for interacting with a user, [0044]; RM 260 may monitor input from user 210 and dynamically, while or during the session is in progress, select or switch modules that converse with user 210, e.g., RM 260 may interrupt a conversation between SM 230 and user 210 and select CM 240 to interact with user 210, [0050]).
However, Kantor does not explicitly disclose wherein the event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace.  
Kumar teaches wherein an event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace (The authorization engine 212 determines whether the calling device 102 and the received conference request are authorized (i.e., logged-in successfully through the login interface, login credentials, etc.,) to participate in the AI-assisted conference. Further, the conference application management engine 211 governs the plurality of calling applications during the AI-assisted conference session based a plurality of policies. For e.g., the policies could be role based/pre-determined user privileges or the user privileges that are determined in real time, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to govern a conference session based on participants joining the session in the system/method of Kantor as suggested by Kumar in order to facilitate the most appropriate communications and services based on information associated with each particular participant. One would be motivated to combine these teachings to determine specific conference policies in real time based on the current users participating in the conference.  

Regarding claim 21, Kantor teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations including: 
adding a bot (bot 200 of FIG. 2), as a participant, to a virtual workspace that is a collaboration workspace and the bot is a conversational chat bot (a token is provided by RM 260 to only one module at a time, and only the module with the token converses with the user, [0053]) that interacts with one or more participants within the collaboration workspace (receiving input from a user, for example, in some embodiments, RM 260 receives text or an utterance from user 210, [0043]); 
obtaining context of the virtual workspace (RM 260 requests as much input from user 210 as required. For example, if based on input from user 210 RM 260 cannot select a module with sufficient confidence level as described then RM 260 requests user 210 to provide more information, [0043]); 
setting a skill set for the bot from among a plurality of skill sets (each of SM 220, CM 230, MM 240 and RM 260 includes (e.g., in the form of, possibly shared, controller 105, memory 120 and executable 125) a function or application (denoted herein conf(u)) that, given input “u”, provides a confidence score or level (e.g., a number or value in the range of 1-100). A score calculated, used or provided by modules can be any suitable value, rank or degree that reflects or indicates how relevant a module is to “u” and/or how relevant input “us” is to the module, [0044]), wherein the skill set varies based on the context of the virtual workspace (by comparing or matching words or phrases received from user 210 to a set of (module specific) words and phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitable score, [0044]); and 
configuring the bot to perform at least one task in the virtual workspace based on the skill set (For example, having selected and activated MM 240 as described, RM 260 sets up a communication channel between MM 240 and user 210 such that input from user 210 is provided or routed to MM 240 and output from MM 240 is provided or routed to users 210, [0052]).  
However, Kantor does not explicitly disclose that the virtual workspace is a multi-user collaboration workspace in which at least two other participants interact and that the bot interacts with one or more of the at least two participants within the multi-user collaboration workspace.
Kumar teaches a virtual workspace that is a multi-user collaboration workspace in which at least two other participants interact (The participants can interact with the other participants through the AI-assisted user interface, [0073]) and a bot is a conversational chat bot (Conference application: also referred as a master chatbot, [0043]) that interacts with one or more of the at least two other participants within the multi-user collaboration workspace (The conference application can monitor a virtual conference, or a virtual meeting and provide instructions to users. Further, the conference application can communication with various calling applications based on a conference request received from the calling applications, [0043]; The master chatbot automatically determines whether there is any interaction among the plurality of participants in the virtual conference, [0101]; the conference application display the topic of content to the participants through the AI-assisted user interface, [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chat bot in a conference with a plurality of participants in the system/method of Kantor as suggested by Kumar in order to expand the applications for providing dynamic bot services to users. One would be motivated to combine these teachings given the increasing demand for multiple participants to collaboratively interact, and would recognize that implementing adaptable chatbots to facilitate such conference sessions and provide the most relevant functionalities and interactions to the participants.

Regarding claim 22, Kantor teaches the one or more non-transitory computer readable storage media of claim 21, further comprising instructions for: 
detecting that the bot is connected to the collaboration workspace (communication between a selected module and a user may be established, [0052]), 
wherein the bot performs the at least one task in response to a request from another participant in the collaboration workspace (a selected an activated module converses with a user and continuously, periodically, iteratively or repeatedly checks whether or not it is done conversing with (or serving) the user, [0054]).
However, Kantor does not explicitly disclose the collaboration workspace is a multi-user collaboration workspace with at least two other participants.
Kumar teaches the bot connected to the multi-user collaboration workspace (The conference application device 200 can include a communicator (not shown) that can be configured to receive and transmit conference requests and/or communication responses to the calling device 102a and the calling device 102b, [0055]),
wherein the bot performs at least one task in response to a request from another participant of the at least two other participants in the multi-user collaboration workspace (the conference application can communicate with various calling applications based on a conference request received from the calling applications, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chat bot in a conference with a plurality of participants in the system/method of Kantor as suggested by Kumar in order to expand the applications for providing dynamic bot services to users. One would be motivated to combine these teachings given the increasing demand for multiple participants to collaboratively interact, and would recognize that implementing adaptable chatbots to facilitate such conference sessions and provide the most relevant functionalities and interactions to the participants.

Regarding claim 23, Kantor teaches the one or more non-transitory computer readable storage media of claim 21, wherein the instructions for setting the skill set for the bot include: 
selecting an operational mode for the bot from among at least two modes with different skill sets (a product search and selection module (SM) 220, a checkout module (CM) 230, customer membership module (MM) 240, and a root module (RM) 260, [0033]) based on the context indicating a collaboration workspace type (comparing or matching words or phrases received from user 210 to a set of (module specific) words or phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitability score, number or value that indicates how relevant or suitable the module is with respect to the input, [0044]).  

Regarding claim 24, Kantor teaches the one or more non-transitory computer readable storage media of claim 21, wherein the instructions for setting the skill set for the bot include: 
dynamically changing the skill set of the bot based on an event occurring in the virtual workspace (if at any time or phase, a module determines it cannot serve a request, parse input from a user or perform an action based on user input, the module may return control of a session to RM 260 that may select or reselect a module for interacting with a user, [0044]; RM 260 may monitor input from user 210 and dynamically, while or during the session is in progress, select or switch modules that converse with user 210, e.g., RM 260 may interrupt a conversation between SM 230 and user 210 and select CM 240 to interact with user 210, [0050]).
However, Kantor does not explicitly disclose wherein the event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace.  
Kumar teaches wherein an event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace (The authorization engine 212 determines whether the calling device 102 and the received conference request are authorized (i.e., logged-in successfully through the login interface, login credentials, etc.,) to participate in the AI-assisted conference. Further, the conference application management engine 211 governs the plurality of calling applications during the AI-assisted conference session based a plurality of policies. For e.g., the policies could be role based/pre-determined user privileges or the user privileges that are determined in real time, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to govern a conference session based on participants joining the session in the system/method of Kantor as suggested by Kumar in order to facilitate the most appropriate communications and services based on information associated with each particular participant. One would be motivated to combine these teachings to determine specific conference policies in real time based on the current users participating in the conference.  


6.	Claims 5, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor-Kumar in view of Bhogal et al. (US 2016/0321469).

Regarding claim 5, Kantor does not explicitly disclose the method of claim 1, wherein setting the skill set for the bot comprises determining an access level of each participant in the virtual workspace, and setting the skill set for the bot based on an access level among at least two other participants in the virtual workspace.  
	Kumar teaches wherein setting a skill set for the bot comprises:
	determining an access level of each participant in the virtual workspace (the conference application management engine 211 can be configured to determine an authorization of the calling device 102a and 102b, [0057]; determines whether the calling device 102 and the received conference request are authorized (e.g., logged-in successfully through the login interface, login credentials, etc.,) to participant in the AI-assisted conference, [0070]); and
	setting the skill set for the bot based on an access level among the at least two other participants in the virtual workspace (if the authorization of the calling device 102a and 102b is verified then the conference application management engine 211 initiates the AI-assisted conference session by determining the domain specific API configuration for the calling device 102a and the calling application 103b, [0057]; the conference application management engine 211 governs the plurality of calling applications during the AI-assisted conference session based on a plurality of policies. For e.g., the policies could be role based/pre-determined user privileges or the user privileges that are determined in real time, [0070]; The conflict management engine 218 resolves the conflict by computing the qualification level of each participant based on the participant contexts, [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track authorization, privileges and the expertise of conference participants in the system/method of Kantor as suggested by Kumar in order to govern communication sessions and chatbot functions based on participant context. One would be motivated to combine these teachings to determine and provide the most appropriate services to each participant while facilitating the conference.  
	However, Kantor-Kumar do not explicitly disclose a security access level or a lowest security access level among the at least two other participants in the virtual workspace.
Bhogal teaches determining a security access level of each participant in the virtual workspace (determines an access level for each of the users, [0037]); and
settings based on a lowest security access level among at least two other participants in a virtual workspace (the rendering will be based on the lowest access level of all conference participants, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update shared information in a collaborate session based the lowest access level participant in the system/method of Kantor-Kumar as suggested by Bhogal in order to protect sensitive information. One would be motivated to combine these teachings to ensure that no users have access to information which they are not authorized to view.

Regarding claim 19, Kantor does not explicitly disclose the apparatus of claim 15, wherein the processor is configured to set the skill set for the bot by determining a security access level of each participant in the virtual workspace, and setting the skill set for the bot based on a lowest security access level among the at least two other participants in the virtual workspace.  
Kumar teaches wherein a processor is configured to set a skill set for the bot by:
	determining an access level of each participant in the virtual workspace (the conference application management engine 211 can be configured to determine an authorization of the calling device 102a and 102b, [0057]; determines whether the calling device 102 and the received conference request are authorized (e.g., logged-in successfully through the login interface, login credentials, etc.,) to participant in the AI-assisted conference, [0070]); and
	setting the skill set for the bot based on an access level among the at least two other participants in the virtual workspace (if the authorization of the calling device 102a and 102b is verified then the conference application management engine 211 initiates the AI-assisted conference session by determining the domain specific API configuration for the calling device 102a and the calling application 103b, [0057]; the conference application management engine 211 governs the plurality of calling applications during the AI-assisted conference session based on a plurality of policies. For e.g., the policies could be role based/pre-determined user privileges or the user privileges that are determined in real time, [0070]; The conflict management engine 218 resolves the conflict by computing the qualification level of each participant based on the participant contexts, [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track authorization, privileges and the expertise of conference participants in the system/method of Kantor as suggested by Kumar in order to govern communication sessions and chatbot functions based on participant context. One would be motivated to combine these teachings to determine and provide the most appropriate services to each participant while facilitating the conference.  
	However, Kantor-Kumar do not explicitly disclose a security access level or a lowest security access level among the at least two other participants in the virtual workspace.
Bhogal teaches determining a security access level of each participant in the virtual workspace (determines an access level for each of the users, [0037]); and
settings based on a lowest security access level among at least two other participants in a virtual workspace (the rendering will be based on the lowest access level of all conference participants, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update shared information in a collaborate session based the lowest access level participant in the system/method of Kantor-Kumar as suggested by Bhogal in order to protect sensitive information. One would be motivated to combine these teachings to ensure that no users have access to information which they are not authorized to view.

Regarding claim 26, Kantor teaches the method of claim 1, wherein the skill set for the bot is selected from among the plurality of skill sets based on attributes of the participants in the collaboration workspace (by comparing or matching words or phrases received from user 210 to a set of (module specific) words and phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitable score, [0044]). 8  
	However, Kantor does not explicitly disclose wherein the context of the virtual workspace includes a level of each of at least two other participants in a multi-user collaboration workspace and the skill set for the bot is selected based on attributes of the at least two other participants in the multi-user collaboration workspace. 8  
	Kumar teaches wherein context of the virtual workspace includes a level of each of the at least two other participants in the multi-user collaboration workspace (computing the qualification level for each participant based on the participant contexts, [0084]) and the skill set for the bot is selected based on attributes of the at least two other participants in the multi-user collaboration workspace (the conference application management engine 211 governs the plurality of calling applications during the AI-assisted conference session based on a plurality of policies. For e.g., the policies could be role based/pre-determined user privileges or the user privileges that are determined in real time, [0070]; The conflict management engine 218 resolves the conflict by computing the qualification level of each participant based on the participant contexts, [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track privileges and expertise of conference participants in the system/method of Kantor as suggested by Kumar in order to govern communication sessions and chatbot functions based on participant context. One would be motivated to combine these teachings to determine and provide the most appropriate services to each participant while facilitating the conference.  
 8 	However, Kantor-Kumar do not explicitly disclose a security level of each of the at least two participants.
	Bhogal teaches wherein context of a virtual workspace includes a security level of each of at least two other participants in a multi-user collaboration workspace (determines an access level for each of the users, [0037]; the rendering will be based on the lowest access level of all conference participants, [0047]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine access levels of each conference participant in the system/method of Kantor-Kumar as suggested by Bhogal and to manage the conference accordingly. One would be motivated to combine these teachings to protect sensitive information and ensure that no users have access to information which they are not authorized to view.


7.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor-Kumar in view of White et al. (US 2007/0226032).

Regarding claim 6, Kantor teaches the method of claim 1, wherein obtaining the context of the virtual workspace comprises: 
the bot application server (each of SM 220, CM 230, MM 240 and RM 260 may be, or may include, a controller 105, a memory 120 and executable conde 125, [0034]).
However, Kantor-Kumar do not explicitly disclose providing, by the application server to a collaboration orchestrator server or a primary trusted business application, an identifier of the virtual workspace, and obtaining, by the bot application server from the collaboration orchestrator server or the primary trusted business application, the context of the virtual workspace determined by the collaboration orchestrator server or the primary trusted business application based on the identifier, wherein the context includes one or more of a collaboration workspace type, a business object type, and a business object value.
White teaches wherein obtaining context of a virtual workspace comprises: 
providing, by an application server to a collaboration orchestrator server or a primary trusted business application, an identifier of the virtual workspace (the collaboration server sends the CRM server the identifier of the CRM object and requests the context information for the identified CRM object, [0049]); and 
obtaining, by the application server from the collaboration orchestrator server or the primary trusted business application (the CRM server receives the request for the context information for the identified CRM object, and in block 513, retrieves and sends to the collaboration server the context information for the identified CRM object, [0049]), the context of the virtual workspace determined by the collaboration orchestrator server or the primary trusted business application based on the identifier (the collaboration server receives the context information for the CRM object—i.e., the team space, [0049]), wherein the context includes one or more of a collaboration workspace type, a business object type, and a business object value (context and state of the CRM object, the members list, discussion thread, document library, task list, and team calendar, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request context information from an enterprise application in the system/method of Kantor-Kumar as suggested by White in order to efficiently establish and facilitate a collaboration session. One would be motivated to combine these teachings because context information would enable the most relevant and appropriate services to be provided to users participating in the session.

Regarding claim 20, Kantor-Kumar do not explicitly disclose the apparatus of claim 15, wherein the processor is configured to obtain the context of the virtual workspace by providing, to a collaboration orchestrator server or a primary trusted business application, an identifier of the virtual workspace, and obtaining, from the collaboration orchestrator server or the primary trusted business application, the context of the virtual workspace determined by the collaboration orchestrator server or the primary trusted business application based on the identifier, wherein the context includes one or more of a collaboration workspace type, a business object type, and a business object value.
White teaches wherein a processor is configured to obtain context of a virtual workspace by:
providing, to a collaboration orchestrator server or a primary trusted business application, an identifier of the virtual workspace (the collaboration server sends the CRM server the identifier of the CRM object and requests the context information for the identified CRM object, [0049]); and 
obtaining, from the collaboration orchestrator server or the primary trusted business application (the CRM server receives the request for the context information for the identified CRM object, and in block 513, retrieves and sends to the collaboration server the context information for the identified CRM object, [0049]), the context of the virtual workspace determined by the collaboration orchestrator server or the primary trusted business application based on the identifier (the collaboration server receives the context information for the CRM object—i.e., the team space, [0049]), wherein the context includes one or more of a collaboration workspace type, a business object type, and a business object value (context and state of the CRM object, the members list, discussion thread, document library, task list, and team calendar, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request context information from an enterprise application in the system/method of Kantor-Kumar as suggested by White in order to efficiently establish and facilitate a collaboration session. One would be motivated to combine these teachings because context information would enable the most relevant and appropriate services to be provided to users participating in the session.


Allowable Subject Matter

8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Further, claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Herold et al.		US 7,603,413 – using a BOT to facilitate chat communications among a plurality of participants.

Bodin et al.		US 9,691,388 – differential content display based on lowest security classifications.

Galli 			US 2005/0210396 – using a bot-agent as a participant in user conferences to offer services to multiple users.

Grandcolas et al.	US 2006/0195816 – new sessions with a default profile object with the “role” set to a lowest entitled user.

Goldberg et al.	US 2017/0295114 – configuring a message bot based on user profile information.

Lee et al.		US 2018/0152411 – a client bot participating in a chat room of a plurality of users.

Jeon et al.		US 2020/0044998 – a group chat room in which a plurality of chat participants and a quiz bot participate.

Mishima et al.	US 2020/0099642 – a chat room in which multiple users and a chatbot participate.

Anand et al.		US 2020/0348964 – context including security and permission information to define the permissions and roles for bots operating under a session.

Toda et al.		US 2021/0144264 – a plurality of users participating in a chat room and having a conversation with a chatbot. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451